                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

FRANK MARTINCIC,

                       Plaintiff,
                                                              Case Number: 18-11670
v.
                                                      Honorable Thomas L. Ludington
COMMISSIONER OF SOCIAL SECURITY,                      Magistrate Judge Stephanie Dawkins Davis

                  Defendant.
_______________________________________/

      ORDER ADOPTING REPORT AND RECOMMENDATION, GRANTING
  PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT, DENYING DEFENDANT’S
   MOTION FOR SUMMARY JUDGMENT, AND REVERSING COMMISSIONER’S
       FINDINGS, AND REMANDING TO COMMISSIONER FOR FURTHER
                           PROCEEDINGS

       On May 25, 2018, Plaintiff, Frank Martincic, filed a complaint against the Commissioner

of the Social Security Administration. ECF No. 1. Plaintiff is appealing the denial of his disability

benefits. Id. Plaintiff filed a motion for summary judgment on November 8, 2018, arguing the

Commissioner’s final decision was not supported by substantial evidence and the Commissioner

applied the incorrect legal standard. ECF No. 8. On January 18, 2019, Defendant filed a cross

motion for summary judgment, arguing there was sufficient evidence for the Commissioner to find

Plaintiff’s condition had improved and highlighting the difference between a treating physician’s

medical opinions and treatment notes. ECF No. 18.

       On August 9, 2019, Magistrate Judge Davis filed a report recommending the Court grant

Plaintiff’s motion for summary judgment, deny Defendant’s motion for summary judgment,

reverse the findings of the Commissioner, and remand the case to the Commissioner for further

proceedings. ECF No. 19. Although the Magistrate Judge’s report explicitly stated that the parties

to this action could object to and seek review of the recommendation within fourteen days of
service of the report, neither Plaintiff nor Defendant filed any objections. The election not to file

objections to the Magistrate Judge’s report releases the Court from its duty to independently review

the record. Thomas v. Arn, 474 U.S. 140, 149 (1985). The failure to file objections to the report

and recommendation waives any further right to appeal.

       Accordingly, it is ORDERED that the Magistrate Judge’s Report and Recommendation,

ECF No. 19, is ADOPTED.

       It is further ORDERED that Plaintiff’s motion for summary judgment, ECF No. 13, is

GRANTED.

       It is further ORDERED that the Commissioner’s motion for summary judgment, ECF

No. 18, is DENIED.

       It is further ORDERED that the case is REMANDED to the Commissioner for further

proceedings consistent with Judge Davis’s report and recommendation.



Dated: August 29, 2019                                        s/Thomas L. Ludington
                                                              THOMAS L. LUDINGTON
                                                              United States District Judge




                                                 -2-
